WHEELER, District Judge.
Paragraph 566 of the act of 1897 puts on the free list “Istle or Tampico fiber, jute, jute butts, manila, sisal grass, sunn, and all other textile grasses or fibrous vegetable substances not manufactured in any manner, and not specially provided. for.” This importation is of natural grass, sun bleached, used for emblems. It has been classified as free under this paragraph, instead.of under paragraph 251, which puts a duty on natural flowers of all kinds, preserved or fresh, suitable for decorative purposes. In Frazee v. Moffitt, 20 Blatchf. 267, 18 Fed. 584, Judge, afterwards Mr. Justice, Blatchford held that hay containing sugar converted by the heat of the sun from starch in the grass" by being dried was not a manufactured article. So this grass, bleached by mere exposure to the sun, is not a manufactured article. It is not made into any new thing. Decision affirmed.